Mahoning App. No. 08 MA 20, 2013-Ohio-5868. This cause is pending before the court as an appeal from the Court of Appeals for Mahoning County.
Upon consideration of the motions for admission pro hac vice of Marsha Leviek, Matthew Heilman, Erica L. Ross, Jessica V. Sutton, Matthew Kudzin, and Anna P. Engh, it is ordered by the court that the motions are granted. Pursuant to Gov.Bar R. XII(4), counsel shall file a notice of permission to appear pro hac vice with the Supreme Court’s Office of Attorney Services within 30 days of the date of this entry.